                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )        Case No. 1:19-cr-32
v.                                             )
                                               )        Judge Travis R. McDonough
                                               )
JAMEL HEREFORD                                 )        Magistrate Judge Susan K. Lee
                                               )


                                            ORDER



        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One of the

one-count Indictment; (2) accept Defendant’s guilty plea as to Count One; (3) adjudicate the

Defendant guilty of Count One; (4) defer a decision on whether to accept the revised plea

agreement until sentencing; and (5) order that Defendant remain in custody until sentencing in

this matter (Doc. 28). Neither party filed a timely objection to the report and recommendation.

After reviewing the record, the Court agrees with Magistrate Judge Lee’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 28) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

     1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Indictment is

        GRANTED;

     2. Defendant’s plea of guilty to Count One is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Count One;
4. A decision on whether to accept the revised plea agreement is DEFERRED until

   sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on January 10, 2020 at 9:00 a.m. [EASTERN] before the

   undersigned.

SO ORDERED.


                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE




                                        2
